Name: Commission Delegated Regulation (EU) 2019/1188 of 14 March 2019 supplementing Regulation (EU) No 305/2011 of the European Parliament and of the Council by establishing classes of performance in relation to resistance to wind load for external blinds and awnings (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: construction and town planning;  technology and technical regulations;  consumption;  marketing;  building and public works
 Date Published: nan

 12.7.2019 EN Official Journal of the European Union L 187/11 COMMISSION DELEGATED REGULATION (EU) 2019/1188 of 14 March 2019 supplementing Regulation (EU) No 305/2011 of the European Parliament and of the Council by establishing classes of performance in relation to resistance to wind load for external blinds and awnings (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonized conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(1) thereof, Whereas: (1) The European standard EN 13561 on external blinds and awnings was initially adopted by European Committee for Standardisation (CEN) in 2004 and amended in 2008. It contains four classes of performance for external blinds and awnings, notably in relation to resistance of those products to wind load. (2) The classes established in the standard EN 13561 are not sufficient for all the products currently available on the market. Most recent products represent a higher resistance to wind load than before. The use of the existing classes may in some cases lead to safety problems linked to the fixing of the products. (3) It is therefore necessary to add three more classes of performance for resistance to wind load to the classification included in the standard EN 13561. It is also necessary to differentiate the use of classes among the product subfamilies covered by that standard, in particular for folding arm awnings, for external blinds with fabric running in lateral guide rails and for pergola awnings. (4) In accordance with Article 27 of Regulation (EU) No 305/2011 classes of performance in relation to essential characteristic of construction products may be established either by the Commission or a European standardisation body on the basis of a revised mandate issued by the Commission. Given the need to establish additional classes of performance as soon as possible, the new classes of performance should be established by the Commission. In accordance with Article 27(2) of that Regulation, those classes are to be used in harmonised standards, HAS ADOPTED THIS REGULATION: Article 1 Classes of performance in relation to resistance to wind load for external blinds and awnings, as set out in the Annex, are established. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. ANNEX Table 1 Classes of performance in relation to resistance to wind load for external blinds with fabric running in lateral guide rails and pergola awnings Classes 0 1 2 3 Nominal wind pressure pN (N/m2) < 40  ¥ 40 - < 70  ¥ 70 - < 110  ¥ 110 - < 170 Safety wind pressure pS (N/m2) < 48  ¥ 48 - < 84  ¥ 84 - < 132  ¥ 132 - < 204 Classes 4 5 6 Nominal wind pressure pN (N/m2)  ¥ 170 - < 270  ¥ 270 - < 400  ¥ 400 Safety wind pressure pS (N/m2)  ¥ 204 - < 324  ¥ 324 - < 480  ¥ 480 Table 2 Classes of performance in relation to resistance to wind load for trellis arm awnings, pivot arm awnings, slide arm awnings, vertical roller blinds, marquisolettes, faÃ §ade awnings, skylight awnings, conservatory awnings and insect screens Classes 0 1 2 3 Nominal wind pressure pN (N/m2) < 40  ¥ 40 - < 70  ¥ 70 - < 110  ¥ 110 Safety wind pressure pS (N/m2) < 48  ¥ 48 - < 84  ¥ 84 - < 132  ¥ 132 Table 3 Classes of performance in relation to resistance to wind load for folding arm awnings Classes 0 1 2 Nominal wind pressure pN (N/m2) < 40  ¥ 40 - < 70  ¥ 70 Safety wind pressure pS (N/m2) < 48  ¥ 48 - < 84  ¥ 84